DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 9, 11-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita” and further in view of Hisamatsu et al. [US 2001/0018924 A1], “Hisamatsu.”

Regarding claim 1, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) comprising: 

a plurality of non-continuous top contacts (417) (as shown in Fig. 4) configured to enable the top surface of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (the Examiner notes the language “configured to enable the top surface of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device” only requires a semiconductor structure having a top surface and back surface with a plurality of non-continuous top contacts disposed on the top surface of the semiconductor structure which does not distinguish the invention from Hwang, who teaches the structure as claimed);
a dielectric material (450) disposed below the back surface of the semiconductor structure; 
a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)) disposed within the dielectric material (as shown) and contacting the back surface of the semiconductor structure, wherein the plurality of non-continuous back metal contacts extends away from the back surface of the semiconductor structure (as shown); and 
a reflector (460, portions covering the back surface of the device) disposed below the dielectric material, and configured reflect light to back surface of the semiconductor structure 
Hwang discloses the plurality of non-continuous back metal contacts are in contact with the reflector layer, however, Hwang does not discloses the plurality of non-continuous back metal contacts includes a multi-layer portion such that the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the semiconductor structure and the reflector is in physical contact with one layer of the multi-layer portion of each of the plurality of non-continuous back metal contacts.
However, it is well-known in the semiconductor art for a contact layer to have multiple layers. Specifically, Matsushita discloses a solar cell structure (Fig. 4) with a multi-layer non-continuous back metal contacts, namely p-side electrode (109) and p-type contact layer (107).   The p-side electrode (109) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107).  The p-side electrode (109) forms ohmic contacts at the interface with the p-type window layer (105).
Therefore, it would have been obvious to one of ordinary skill in the art to form a p-type contact layer between the semiconductor structure and the metal contact layer as taught in Matsushita in the device Hwang as modified such that the resulting structure will include the 
Hwang discloses a passivation layer (430) disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts (417).  Hwang as modified does not discloses a pn junction disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts, the pn junction including a back surface field layer,  a tunnel junction structure disposed between the top surface of the semiconductor structure and the back surface field layer of the pn junction and configured to electrically and optically couple the pn junction with the semiconductor structure, a window layer disposed between the top surface of the semiconductor structure and the tunnel junction structure.

	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have a PN junction with a back surface electrical field layer, tunnel junction and window layer as taught in Hisamatsu in the device of Hwang such that a pn junction with a back surface electrical field layer is disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts, a tunnel junction structure disposed between the top surface of the semiconductor structure and the pn junction 

Regarding claim 2, Hwang as modified discloses claim 1, Hwang further discloses the dielectric material (Fig. 4, 450, ¶[0014]) surrounds (as shown) the plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)).

Regarding claim 3, Hwang as modified discloses claim 1, and Hwang further discloses the plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that located within the contact hole (470)) are offset (as shown) from the plurality of non-continuous top contacts (417).

Regarding claim 4, Hwang as modified discloses claim 2, and Hwang further discloses the reflector (460, portions covering the back surface of the device) covers (as shown) the dielectric material (450).

Regarding claim 5, Hwang as modified discloses claim 1 and Hwang further discloses one or more group III-V semiconductor layers in the semiconductor structure comprise a p-n layer (Hwang uses Fig. 2 to disclose an n-type cell that can be used as the solar cell 

Regarding claim 8, Hwang as modified discloses claim 1, Hwang as modified by Matsushita discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back surface of the semiconductor structure includes a first layer having a contact layer coupled to the back surface of the semiconductor structure and a second layer having a metal contact underneath the contact layer that is in physical contact with the reflector  (as taught in claim 1, Matsushita discloses the p-side electrode (Fig.4, 109, of Matsushita) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107), the combination of Hwang as modified by Matsushita would result in the p-type contact layer (107) in contact with the semiconductor substrate while p-side electrode (109) is in physical contact with the reflector layer).

Regarding claim 9, Hwang as modified discloses claim 8, Hwang in view of Matsuhita disclose the metal contact is a p-metal contact (as taught by Hwang in view of Matsuhita, see claim 8, Matsushita discloses the multi-layer back contact structure including the p-metal contact).

Regarding claim 11, Hwang discloses an optoelectronic device (Fig. 2 and 4) comprising: 
a p-n structure (as shown in Fig. 4, layers 410, 415, 420 and 440, and Hwang uses Fig. 2 to disclose a n-type cell that can be used as the solar cell configuration, wherein there is an n-
a plurality of non-continuous top contacts (Fig. 4, 417) configured to enable the top surface of the p-n structure to receive incident light for trapping the incident light within the optoelectronic device (the Examiner notes the language “configured to enable the top surface of the p-n structure to receive incident light for trapping the incident light within the device” only requires a semiconductor structure having a top side and back with a plurality of non-continuous top contacts disposed on the top side of the p-n structure which does not distinguish the invention from Hwang, who teaches the structure as claimed); -10- 005501Attorney Docket No. 037620.00431 
a dielectric material (450) disposed below the back surface of the p-n structure ( as shown);
a plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that located within the contact hole (470)) disposed within the dielectric material and contacting the back surface of the p-n structure (as shown) wherein the plurality of non-continuous back metal contacts extends away from the back side of the semiconductor structure (as shown in Fig. 4, the metal portion of (460) extends from the layer (440) towards the reflector layer (460)); and 
a reflector (460, portions covering the back surface of the device) disposed below the dielectric material and configured to reflect light to the back surface of the p-n structure such that the p-n structure receives the light reflected by the reflector, (¶[0014] discloses the metal 
Hwang discloses the plurality of non-continuous back metal contacts are in contact with the reflector layer, however, Hwang does not discloses the plurality of non-continuous back metal contacts includes a multi-layer portion such that the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the p-n structure and reflector physically contacts one layer of the multi-layer portion of each of the plurality of non-continuous back metal contacts.
However, it is well-known in the semiconductor art for a contact layer to have multiple layers. Specifically, Matsushita discloses a solar cell structure (Fig. 4) with a multi-layer non-continuous back metal contacts, namely p-side electrode (109) and p-type contact layer (107).   The p-side electrode (109) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107).  The p-side electrode (109) forms ohmic contacts at the interface with the p-type window layer (105).
Therefore, it would have been obvious to one of ordinary skill in the art to form a p-type contact layer between the semiconductor structure and the metal contact layer as taught in Matsushita in the device Hwang as modified such that the resulting structure will include the plurality of non-continuous back metal contacts includes a multi-layer portion such that the 
Hwang discloses a passivation layer (430) disposed between the top surface of the semiconductor structure and the plurality of non-continuous top contacts (417).  Hwang as modified does not discloses a pn junction disposed between the top surface of the p-n structure and the plurality of non-continuous top contacts, the pn junction including a back surface field layer, a tunnel junction structure disposed between the top surface of the p-n structure and the back surface field layer of pn junction and configured to electrically and optically couple the pn junction with the p-n structure and a window layer disposed between the top surface of the p-n structure and the tunnel junction structure.
However, while Hwang does not explicitly discloses the detail of the device, it is well known in the semiconductor art to have a photoelectric device with pn junction, window layer and tunnel junction.  Hisamatsu discloses a photoelectric converting device is provided with 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have a PN junction with a back surface electrical field layer, tunnel junction and window layer as taught in Hisamatsu in the device of Hwang such that a pn junction with a back surface electrical field layer disposed between the top surface of the p-n structure and the plurality of non-continuous top contacts, a tunnel junction structure disposed between the top surface of the p-n structure and the back surface field layer of pn junction and configured to electrically and optically couple the pn junction with the p-n structure and a window layer disposed between the top surface of the p-n structure and the tunnel junction structure because such a modification would form a device with wherein the photoelectric 

Regarding claim 12, Hwang as modified discloses claim 11, and Hwang further discloses the plurality of non-continuous back metal contacts (Fig. 4, portions of metal layer (460) that located within the contact hole (470)) are offset (as shown) from the plurality of non-continuous top contacts (417).

Regarding claim 13, Hwang as modified discloses claim 1, Hwang further discloses the dielectric material (Fig. 4, 450, ¶[0014]) surrounds (as shown) the plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)).

Regarding claim 15, Hwang as modified discloses claim 11, Hwang as modified by Matsushita discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back surface of the p-n structure includes a first layer having a contact layer coupled to the back surface of the p-n structure and a second layer having a metal contact underneath the contact layer that is in physical contact with the reflector  (as taught in claim 1, Matsushita discloses the p-side electrode (Fig.4, 109, of Matsushita) is electrically connected with the p-type GaAs layer (103) through a p-type contact layer (107), the combination of Hwang as modified by Matsushita would result in the p-type contact layer (107) in contact with the semiconductor substrate while p-side electrode (109) is in physical contact with the reflector layer).

Regarding claim 16, Hwang as modified discloses claim 15, Hwang in view of Matsuhita disclose the metal contact is a p-metal contact (as taught by Hwang in view of Matsuhita, see claim 8, Matsushita discloses the multi-layer back contact structure including the p-metal contact).

Claims 6, 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Matsushita et al., [US 2012/0247555 A1], “Matsushita” and Hisamatsu et al. [US 2001/0018924 A1], “Hisamatsu” as applied to claim 5, 1, and 11 respectfully, and further in view of Kizilyalli et al., [US 2010/0126571 A1],(“Kizilyalli”).

Regarding claim 6, Hwang as modified discloses claim 5 and Hwang further discloses the p-n layer comprises a N- GaAs emitter layer (Fig. 4, 415 and 410, Fig. 2,210) and a P- layer (Fig. 4, 420, 440, Fig. 2. 220) in contact (as shown in Fig. 2 and Fig. 4) with each other (as depicted in Fig. 2 and Fig. 4).  The combination of Hwang in view of Hisamatsu would discloses wherein the n-emitter GaAs layer is disposed between the p-AlGaAs layer and the window layer (see claim 1, Fig. 4 of Hwang in combination with Fig. 5 of Hisamatsu).  Hwang further discloses that the emitters (210, 310) and bases (220, 320) may be formed from any suitable semiconducting material(s), including gallium arsenide (¶[0014] of Hwang). Hwang does not explicitly disclose the p-layer is P-AlGaAs layer.
+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to one of ordinary skill in the art to use AlGaAs as the material for the p-layer as taught in Kizilyalli in the device of Hwang as modified such that a n-GaAs and a p+- AlGaAs in contact with each other because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across terminals coupled to these layers (¶[0025] of Kizilyalli). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 7, Hwang as modified discloses claim 1, Hwang does not disclose one or both of the back surface or the front surface of the semiconductor is textured to improve light scattering into the optoelectronic device, out of the optoelectronic device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window 
Therefore it would have been obvious to one of ordinary skill in the art to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Hwang as modified such that the back surface and/or the front surface of the semiconductor structure is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the optoelectronic device” does not 

Regarding claim 14, Hwang as modified discloses claim 11, Hwang does not disclose one or both of the back surface or the front surface of the p-n structure is textured to improve light scattering into the optoelectronic device, out of the optoelectronic device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli also discloses the outermost window layer (i.e., the window layer closest to the front side of the PV unit 100) may be roughened or textured as well. 
Therefore it would have been obvious to one of ordinary skill in the art to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Hwang as modified 
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the optoelectronic device” does not distinguish the present invention over the prior art of Hwang as modified who teaches the structure as claimed.

Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang [US 2012/0024336 A1] in view of Matsushita et al., [US 2012/0247555 A1] “Matsushita”  and  Hisamatsu et al. [US 2001/0018924 A1], “Hisamatsu”  as applied to claim 9 and 16, and further in view of Ho et al., [US 5,405,453 A], “Ho.”

Regarding claim 10, Hwang as modified discloses claim 9, Hwang does not disclose an anti-reflective coating (ARC) adjacent to the dielectric material and closest to the contact layer that to the p-metal contact of each of the plurality of non-continuous back metal contacts.
2 layer (48). Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2, and an aluminum oxide (Al2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as modified such that the anti-reflective coating (ARC) adjacent to the dielectric material and closest to the contact layer that to the p-metal contact of each of the plurality of non-continuous back metal contacts because the ARC coating will help improve the efficiency of the solar cell as well as the power output (Col. 3, lines 37-55 of Ho).

Regarding claim 17, Hwang as modified discloses claim 16, Hwang does not disclose an anti-reflective coating (ARC) adjacent to the dielectric material and closest to the contact layer that to the p-metal contact of each of the plurality of non-continuous back metal contacts.
However, Ho discloses a solar cell device least one anti-reflection layer (Fig. 2, 52), which is formed on the p-AlInP2 layer (48). Specifically, Ho discloses two-component anti-reflection layer, comprising a titanium oxide (TiOx) layer (52a), where x ranges from about 1 to 2, and an aluminum oxide (Al2Oy) layer (52b), where y ranges from about 2 to 3, is employed.  The anti-reflection layer (52a) is in close contact with the metal grid (50).
Therefore, it would have been obvious to one of ordinary skill in the art to form an anti-reflective coating (ARC) on the semiconductor device as taught in Ho in the device of Hwang as .

Response to Arguments
Applicant's arguments filed on 09/28/2021 have been fully considered but they are not persuasive. Applicant has argued that the applied prior art does not discloses the newly amended subject matter, “the pn junction including a back surface field layer,” and “the back surface field layer of the pn junction,” see remarks on pages 6-10.
The Examiner respectfully disagrees. Hwang in view of Hisamatsu discloses the pn junction with the back surface field layer (see fig. 5 of Hisamatsu and claim 1 and 11).  The Examiner relies on Hisamatsu to teach the additional p-n junction (Fig. 5, 4) with PN layers (43 and 44) and the back surface field layer (45) such that the tunneling layer (3) is between the back surface field layer (45) and the semiconductor structure (2). The combination of Hwang in view of Hisamatsu teaches the additional layers are added above the semiconductor structure in order to produce an improved device which optimize the combination of bandgaps of the top and bottom cells.  As such the rejection of 35 U.S.C. 103(a) is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891